AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
3° A) - ms- 00 Bos osfialay G:a3 AM Kymbily  Mehafte

 

 

 

Inventory made in the presence of : Kymberly Maka he

 

Inventory of the property taken and name(s) of any person(s) seized:

Please See ayyackds FD S947 Revere of Feagey dated Avousy 12, aoa) ,

Narnay L\\ows

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: Of hia} XY by Radler

Executing officer’s signature

Cow, Sore, Sport Neen»

Printed name and title

 

 
 

   
   

FD-597 (Rev. 413-201 5) og , a

 

  

case: _ 6% — BHO SO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
